Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, AK 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage; Anchorage Police Department

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

JARED TUIA,                    )
                               )
                Plaintiff,     )
                               )
vs.                            )
                               )
MUNICIPALITY OF ANCHORAGE, and )
ANCHORAGE POLICE DEPARTMENT, )
                               )
                Defendants.    )                 Case No. 3:19-cv-00326 HRH
                               )

             STIPULATED MOTION TO EXTEND PRETRIAL DEADLINES

       The parties, by and through counsel, hereby stipulate to the following modifications of

the following pretrial deadlines contained in Docket 10:

       Expert Witness Identifications:              February 16, 2021

       Supplemental Expert Identifications:         March 2, 2021

       Expert Reports:                              March 31, 2021

       Rebuttal Reports:                            April 28, 2021

       The parties respectfully ask the Court to modify these deadlines accordingly.




         Case 3:19-cv-00326-HRH Document 39 Filed 02/02/21 Page 1 of 2
         Respectfully submitted this 2nd day of February, 2021.

                                                      KATHRYN R. VOGEL
                                                      Municipal Attorney

                                                      By: s/Ruth Botstein, s/ Meagan Carmichael
                                                             Ruth Botstein (AK Bar No. 9906016)
                                                             Meagan Carmichael (AK Bar No. 1011071)
                                                             Assistant Municipal Attorneys
                                                             Municipal Attorney’s Office
                                                             P.O. Box 196650
                                                             Anchorage, AK 99519-6650
                                                             Phone: (907) 343-4545
                                                             Fax: (907) 343-4550
                                                             Email: uslit@muni.org

                                                               Attorneys for Defendants


                                                      By: s/ Michael W. Flanigan
                                                             Michael W. Flanigan (AK Bar No. 7710114)
                                                             FLANIGAN & BATAILLE
                                                             1007 W. 3rd Ave., Ste. 206
                                                             Anchorage, AK 99501
                                                             Phone: (907) 279-9999
                                                             Fax: (907) 258-3804
                                                             Email: mflanigan@farnorthlaw.com

                                                               Attorneys for Plaintiff

Certificate of Service
The undersigned hereby certifies that on February 2, 2021, a
true and correct copy of the foregoing was served on the parties
by electronic means through the CM/ECF system.

/s Amber J. Cummings
Amber J. Cummings , Legal Secretary
Municipal Attorney’s Office



                             ORDER GRANTING STIPULATED
                         MOTION TO EXTEND PRETRIAL DEADLINES

         It is so ORDERED.

         ________________________                              _________________________________
         Dated                                                 Hon. Judge H. Russel Holland

Stipulated Motion to Extend Pretrial Deadlines
Tuia, Jared v. MOA, APD; Case No. 3:19-cv-00346 HRH
Page 2 of 2
           Case 3:19-cv-00326-HRH Document 39 Filed 02/02/21 Page 2 of 2
